Citation Nr: 0728545	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-36 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for spondylolisthesis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from June 1956 to January 
1965. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, wherein the RO denied service connection 
for spondylolisthesis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records indicate he had back 
pain and related symptoms following a soccer injury in 1958.  
Examination revealed sacralization of L5 with spina bifida 
occulta, spondylolysis and spondylolisthesis.  Examination a 
year later revealed an increase in symptoms.  Later in 
service he required IV Robaxin for back symptoms following a 
basketball game.  The veteran contends he has been suffering 
from such back pain since then.  His claim has been denied on 
the basis that spondylolisthesis is a 
congenital/developmental defect not subject to service 
connection.  Spondylolisthesis may not be 
congenital/developmental in origin.  See VA Manual M21-MR, 
Part III, Subpart iv, Chapter 4, Section A.3.b (Notes).  
Inasmuch as there is evidence of an injury in service, and 
competent lay evidence of persistent or recurrent symptoms, a 
medical examination and opinion is necessary to determine the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2007).

In a March 2004 statement, the veteran indicated his intent 
to seek a private physician to review his claim.  In an 
October 2004 substantive appeal the veteran asked VA whether 
or not to send lay statements in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.	Inform the veteran that he should 
submit any evidence he has relating to 
this claim, including lay statements, 
and any medical evidence he may have 
obtained.  Provide him VCAA notice of 
the initial disability rating and 
effective date elements of this claim.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	Schedule the veteran for a VA 
examination with an appropriately 
qualified examiner to determine the 
nature and etiology of his back 
condition.  The examiner should 
identify any current diagnoses and 
address their onset and evolution.  For 
all diagnoses state whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) 
that such conditions are causally 
related to his active service.  All 
opinions should be accompanied by a 
rationale consistent with the evidence 
of record.  The examination report 
should indicate that the claims file 
was reviewed in conjunction with this 
examination. 

3.	Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent statement 
of the case or supplemental statement 
of the case.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
an appropriate supplemental statement 
of the case and be provided an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

